Case 1:19-cv-00004 Document 1 Filed in TXSD on 01/07/19 Page 1 of 15
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                                January 07, 2019
                                                               David J. Bradley, Clerk
Case 1:19-cv-00004 Document 1 Filed in TXSD on 01/07/19 Page 2 of 15
Case 1:19-cv-00004 Document 1 Filed in TXSD on 01/07/19 Page 3 of 15
Case 1:19-cv-00004 Document 1 Filed in TXSD on 01/07/19 Page 4 of 15
Case 1:19-cv-00004 Document 1 Filed in TXSD on 01/07/19 Page 5 of 15
Case 1:19-cv-00004 Document 1 Filed in TXSD on 01/07/19 Page 6 of 15
Case 1:19-cv-00004 Document 1 Filed in TXSD on 01/07/19 Page 7 of 15
Case 1:19-cv-00004 Document 1 Filed in TXSD on 01/07/19 Page 8 of 15
Case 1:19-cv-00004 Document 1 Filed in TXSD on 01/07/19 Page 9 of 15
Case 1:19-cv-00004 Document 1 Filed in TXSD on 01/07/19 Page 10 of 15
Case 1:19-cv-00004 Document 1 Filed in TXSD on 01/07/19 Page 11 of 15
Case 1:19-cv-00004 Document 1 Filed in TXSD on 01/07/19 Page 12 of 15
Case 1:19-cv-00004 Document 1 Filed in TXSD on 01/07/19 Page 13 of 15
Case 1:19-cv-00004 Document 1 Filed in TXSD on 01/07/19 Page 14 of 15
Case 1:19-cv-00004 Document 1 Filed in TXSD on 01/07/19 Page 15 of 15
